Citation Nr: 0806029	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-41 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1992 to 
March 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied service connection for post traumatic 
stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a prior rating decision dated in April 
2002 denied service connection for PTSD.  Since the veteran 
did not seek appellate review within one year of 
notification, that decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  Before 
addressing the claims to reopen for service connection for 
depression and PTSD based on new and material evidence, the 
Board finds that additional development is required.

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

The veteran was not provided notice of the requirement and 
definitions of new and material evidence necessary for 
reopening his claim.  Furthermore, no letter has specifically 
advised the veteran of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection for PTSD that were found insufficient in 
the prior denials on the merits.  

In addition, the veteran submitted a lengthy statement in 
July 2006 regarding his claimed PTSD and surrounding 
circumstances.  It appears that a supplemental statement of 
the case was not completed addressing the statement and 
further appears that the veteran did not waive his right to 
have the RO consider this evidence.  Accordingly, the RO must 
consider the evidence prior to adjudication by the Board.

Finally, in statements submitted in July 2006, the veteran 
indicates that he is receiving benefits from the Social 
Security Administration (SSA) for mental illness.  It does 
not appear that the RO requested additional records from SSA 
for consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice that (1) describes 
what new and material evidence is under 
the current standard set forth under 38 
C.F.R.  § 3.156(a) (2007); and (2) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed for service 
connection that were found insufficient in 
the prior denial on the merits.  This 
would entail medical evidence of a PTSD 
diagnosis in accordance with the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) 
and/or medical evidence linking his 
current PTSD symptomatology to a verified 
in-service stressor.  This notice is 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
corrective VCAA notice should also ask the 
veteran to provide any evidence in his 
possession that pertains to the claims, 
and it should comply with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Finally, the VCAA notice should describe 
the evidence required to establish PTSD 
pursuant to 38 C.F.R. § 3.304(f).

2.	Obtain updated evidence from the VA 
medical centers and other medical 
providers as identified by the veteran (if 
any).  In addition, obtain records from 
the Social Security Administration.  If 
the SSA records can not be obtained, the 
efforts made to obtain these records 
should be noted in the claims file.     

3.  After the receipt of any additional 
evidence, the RO should readjudicate the 
claim to reopen for PTSD, considering any 
new evidence secured since the August 2004 
supplemental statement of the case (SSOC).  
If the disposition remains unfavorable, 
the RO should furnish the veteran and his 
representative with another SSOC and 
afford the applicable opportunity to 
respond.  This SSOC must discuss whether 
new and material evidence has been 
submitted to reopen the claims.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



